Exhibit 10.126

LOGO [g152538img001.jpg]

August 20, 2009

Ms. Danna Rabin

Dear Danna:

This letter confirms our offer to you for the position of Vice President of
Sales Operations within Comverse, Inc. (hereinafter “Comverse” or “Company”).
This position will be based New York, NY reporting to Urban Gillstrom, Senior
Vice President of Global Sales. Although the offered employment in the United
States is for a two (2)-year assignment, during which time you will be working
pursuant to an approved United States work visa, your employment with the
Company during this time will be “at will.” Consequently, you are free to resign
at any time with or without notice to Comverse and Comverse may terminate your
employment at any time with or without cause or notice to you. For additional
details regarding the offered employment in the United States, please see the
Employment, Non-Disclosure and Non-Competition Agreement, which is being
provided to you along with this offer letter and which must be signed and
returned by you before you commence work for Comverse in the United States. As
your assignment term nears its conclusion, Comverse will review and make a
determination as to whether your United States assignment will be extended.

Start Date

Your start date in the offered position of Vice President of Sales Operations
will be August 24, 2009. After your acceptance of this offer and as soon as you
are able upon obtaining valid United States work authorization, you will be
expected to relocate to New York, NY from your current location.

Compensation

Your initial base salary for this exempt position will be $6923.08US bi-weekly,
which is equivalent to $l80,000.00US per year and which will go into effect upon
your relocation to the United States. The housing allowance you will receive as
part of your relocation package (explained and summarized in the addendum to
this offer letter) will also go into effect upon your relocation to the United
States.

In addition to your base salary, you will be eligible to participate in the
Comverse Incentive Compensation Plan which may result in additional bonus
compensation to you, as described in that Plan. Your eligibility start date and
other details covering this Plan will be outlined for you shortly after the
start of your employment.

Medical and Other Benefits

You will be eligible to enroll in those Company benefits offered to other
employees in equivalent position, which currently include:

 

  •  

Medical insurance, dental insurance and vision coverage

 

  •  

Life, accident, short-term and long-term disability insurance

 

  •  

401(K)

 

  •  

Dependent and health care flexible spending accounts

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img001.jpg]

 

  •  

Company holidays, paid time off, and illness/personal days. You will receive
seventeen (17) paid working days off per year consistent with Comverse’s Paid
Time Off (PTO) Policy. A maximum of eighty (80) hours accrued, unused PTO may be
carried over into the next calendar year. You will also accrue seven (7) days
per year to use for illness/personal time.

The benefits listed above and Comverse’s employment practices and policies may
be changed by Comverse from time to time. Eligibility to participate in certain
benefits is governed by applicable plan documents. Details regarding these
benefits will be provided during your new hire orientation, which will be
provided to you upon your acceptance and start of employment in the United
States. At 1:00PM EST each Monday, new hire orientation will be conducted from
the Wakefield, MA office of Comverse. If you are then present in Wakefield,
please proceed to the main entrance lobby prior to 1:00 pm and an HR
representative will greet you. If you then are located outside of Wakefield, we
will host orientation at via a web conferencing tool. Please check your email
for access instructions. Please bring originals of all signed documents with you
to orientation if you have not already mailed them.

United States Employment Eligibility Verification

In compliance with the Immigration Reform and Control Act of 1986 (“IRCA”),
during your new hire orientation and within the first three (3) days of your
paid employment in the United States, you will be required to complete a Form
I-9 Employment Eligibility Verification and present unexpired, qualifying
documents establishing your employment eligibility in the United States. Please
be advised that noncompliance with this legal requirement and process imposed by
IRCA in a timely manner can result in a suspension of your employment in the
United States.

Relocation to the United States

In addition to the benefits listed above, upon your acceptance of this offer,
you will also receive relocation services to facilitate your move to the United
States from your current location. Furthermore, you will also receive
repatriation services to facilitate your return to your home country at the
conclusion of your temporary assignment in the United States. A comprehensive
explanation and summary of the relocation and repatriation benefits which are
offered to you are set forth in the attached ADDENDUM, which is hereby
incorporated by reference into this offer letter.

Notice of Assignment End

As stated above, your employment with Comverse in the United States will be “at
will”, which means that either you or Comverse may terminate the employment
relationship at any time with or without cause or notice to you. However, if
Comverse decides to terminate your assignment without cause in the United States
prior to the end of your two (2)-year assignment period, Comverse will provide
you with three (3) months’ notice period in order that you and your family
members can prepare for your return to your home country. If your employment is
terminated for-cause (as this term is defined in your signed Employment,
Non-Disclosure and Non-Competition Agreement), then no notice period will be
provided to you.

Governing Law

Neither this offer letter, the Employment, Non-Disclosure and Non-Competition
Agreement, nor the content of any discussions with Comverse constitutes a
contract of employment for any specified duration

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img001.jpg]

 

or a guarantee of any level of benefits or compensation. You should not rely
upon any other prior agreements, statements, communications, or representation,
written or oral, in accepting this offer. It is understood and agreed that this
letter and the Employment, Non-Disclosure and Non-Competition Agreement
constitute the entire agreement between Comverse and you with respect to your
employment by the Company. This offer cannot be modified or amended unless such
a change is made in writing and signed by an authorized Comverse representative.
In the case of a conflict between the provisions of this letter and the
Employment, Non-Disclosure and Non-Competition Agreement, the provisions of the
Employment, Non-Disclosure and Non-Competition Agreement shall control. The
interpretation of this letter and any dispute hereunder is subject to the laws
of the Commonwealth of Massachusetts, USA. The parties agree that any such
dispute shall be resolved in the Commonwealth of Massachusetts.

If you are in acceptance of this offer, please sign and date this offer letter
where indicated below, initial and date each page of the attached Addendum and
sign and date the Employment, Non-Disclosure and Non-Competition Agreement. Once
all documents have been fully executed by you, please return both original
documents to the attention of the Employment Department at Comverse, Inc.,
Attention: Employment Department, 200 Quannapowitt Parkway, Wakefield, MA 01880.
Please keep a copy of all of these documents for your files.

We look forward to welcoming you as part of our Comverse organization in the
United States. The opportunities for personal and professional growth are great
and we believe your contributions will greatly increase our likelihood of
continued success.

This offer will remain in effect until 5:00 PM US EST on August 24, 2009.

 

Sincerely, /s/ Rebecca L. Smith Rebecca L. Smith VP- Americas HR Services
Comverse, Inc. AGREED AND ACCEPTED: /s/ Danna Rabin Danna Rabin 8/23/2009 Date:

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img001.jpg]

 

ADDENDUM

Relocation to the United States

You will be eligible for the relocation services and benefits outlined within
this addendum, in accordance with Comverse’s relocation programs, policies and
practices in effect at the time of this offer. Subject to the terms and
conditions explained in this addendum, Comverse will cover the costs associated
with the following relocation services to the United States for you and any of
your qualifying, accompanying family members (limited to legal spouse, spousal
equivalent and unmarried, dependent children up to their 19th birthday).

Any services not specifically provided below will not be part of the relocation
package offered to you. If any of the below-listed relocation services are not
required by you, you will not be permitted to exchange the unneeded services for
cash allowance or any other service not provided within the terms of this offer
letter.

 

  •  

Comverse agrees to secure temporary United States work authorization and agrees
to pay the legal fees and governmental filing fees incurred in connection with
this process. Comverse also will pay such fees to obtain the dependent visa(s)
for any of your immediate, qualifying and accompanying family members.

Any request for Comverse sponsorship of United States lawful permanent residence
will be considered at the complete discretion of Comverse and in accordance with
Comverse’s United States Immigration Policy in effect at the time of the
request.

 

  •  

One (1)-way, coach-class airfare to the new work location for you and your
qualifying family members, who will accompany you on your relocation to the
United States.

 

  •  

One (1) preliminary house-hunting trip to your new work location in the United
States for you and your spouse, inclusive of round-trip, coach-class airfare,
temporary accommodations at a company-approved hotel, mid-sized rental car and
per diem for 4 nights/5 days.

 

  •  

One (1)-time tax consultation to be provided by a company-approved accounting
firm regarding the tax consequences as a result of your departure from your home
country and the tax consequences as a result of your temporary assignment in the
United States. Additionally, for each calendar year you are on temporary
assignment in the United States, you will be provided with reimbursement of up
to $700 (seven hundred U.S. dollars) per year for preparation of your personal
United States (federal) and state income tax filings by a certified public
accountant.

 

  •  

One (1) twenty feet (20’) shipment container to transport your household items
by sea/surface freight to your new location (door-to-door, inclusive of packing
and insurance of goods). Arrangements for the movement of household goods will
be provided by a company-approved shipment vendor.

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img001.jpg]

 

  •  

Localization/destination services including home-finding services in the United
States for 1 to 2 days by a company-approved vendor. If the residence secured is
leased premises, the Company will pay for the real estate agent’s finder’s fee,
defined as the one-time charge for the real estate agent’s professional services
in locating the residence, exclusive of security deposits and any and all other
fees charged by the lessor of the premises to lease the residence.

Receipts-driven reimbursement for relocation expenses up to $13,000.00US
(thirteen thousand U.S. dollars). Qualifying expenses are limited to the
following, without exception. If any of the below qualifying expenses are for
services, company-approved vendors must be used.

 

  •  

Hotel accommodations

 

  •  

Rental car

 

  •  

Rental furniture

 

  •  

Language lessons

 

  •  

Pension and insurance consultations

 

  •  

Vaccination costs

 

  •  

Electricity adaptors

 

  •  

Mail-forwarding expenses

 

  •  

International driver’s licenses

 

  •  

Airport transportation

 

  •  

Airlines fees for excess luggage/weight

 

  •  

After the completion of one (1) year of your two (2)-year assignment in the
United States, you and your qualifying, accompanying family members will be
eligible for round-trip, coach-class airfare to your home country as part of
your home leave. Hotel accommodations, rental car and per diem will not be
included as part of your home leave. Home leave days will be deducted from the
balance of your PTO in the United States.

 

  •  

Commencing upon your relocation to the United States and for the duration of
your two (2)-year temporary assignment period, you will receive a housing
allowance equivalent to $31,200.00US (thirty-one thousand, two hundred U.S.
dollars) per year.

If you voluntarily terminate or otherwise leave your employment for reasons
within your own control, or if you are terminated for-cause (as the term is
defined in your signed Employment, Non-Disclosure and Non-Competition Agreement
with Comverse) within one (1) year from the date of commencement of work in your
new work location, you will be required to promptly re-pay the full cost of all
relocation services provided to you and as contained within this offer and any
and all other additional costs directly associated with your relocation, paid
for by Comverse. If you voluntarily terminate or otherwise leave your employment
for reasons within your own control, or if you are terminated for-cause (as the
term is defined in your signed Employment, Non-Disclosure and Non-Competition
Agreement with Comverse) within the second year of your employment from the date
of commencement of work in your new work location, you will be required to
promptly re-pay one-half (1/2) or fifty percent (50%) of the total cost of all
relocation services provided to you and as contained within this offer and any
and all other additional

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img001.jpg]

 

costs directly associated with your relocation, paid for by Comverse. The
applicable amount may be deducted from your final pay to the extent permitted by
United States employment laws. If your final pay is not sufficient to cover all
of the expenses, you promise and agree to pay Comverse upon demand the remaining
balance.

Repatriation to Home Country

Except as otherwise provided within this addendum and offer letter, at the
conclusion of your two (2)-year temporary assignment, Comverse will provide and
pay for the following services in order to repatriate you back to your home
country:

 

  •  

One (l)-way, coach-class airfare to your home country for you and your
qualifying family members, who accompanied you on your relocation to the United
States.

 

  •  

One (1) twenty feet (20’) shipment container to transport your household items
by sea/surface freight from your temporary location in the United States back to
your home country (door-to-door, inclusive of packing and insurance of goods).
Arrangements for the movement of household goods will be provided by a
company-approved shipment vendor.

Receipts-driven reimbursement for repatriation expenses up to $9,000.00US (nine
thousand U.S. dollars). Qualifying expenses are limited to the following,
without exception. If any of the below qualifying expenses are for services,
company-approved vendors must be used.

 

  •  

Hotel accommodations

 

  •  

Rental car

 

  •  

Rental furniture

 

  •  

Pension and insurance consultations

 

  •  

Vaccination costs

 

  •  

Electricity adaptors

The following provisions outline the conditions under which Comverse may or may
not provide and pay for the repatriation services described within this
addendum:

 

  •  

If you resign or voluntarily terminate your employment in the United States
prior to the completion of your assignment, Comverse will not provide and pay
for any of the repatriation services described within this addendum.

 

  •  

The offer of repatriation services back to your home country as outlined within
this addendum is valid only until the end date of your two (2)-year temporary
assignment period. If, at any time, you accept an offer of localization in the
United States, you agree to forfeit the repatriation services described within
this addendum and understand the Company will not provide the repatriation
services to you.

 

  •  

If you transfer to another position within Comverse or one of its subsidiaries
at any time prior to the end of your two (2)-year temporary assignment period,
then the department of Comverse or

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img001.jpg]

 

 

its subsidiary into which you are transferring will be responsible for paying
the repatriation services described within this addendum.

 

  •  

If, during the course of your two (2)-year temporary assignment period, your
employment and assignment in the United States are involuntarily and prematurely
terminated by Comverse without cause or in the event of a layoff or other
termination based solely on economic conditions, Comverse will provide and pay
for the repatriation services described within this addendum. In addition to the
repatriation services contained within this addendum, Comverse will also pay for
costs and penalties related to breaking of prepaid United States school tuition
for your accompanying child, one (1) residential lease agreement and one (1) car
lease agreement. Costs for tuition, residential and car lease breaking to be
paid for by Comverse are limited to monthly payments due only until the end date
of your two (2)- year temporary assignment period. All other costs for tuition
breaking and lease breaking charged by the lessors of your residence and car,
including, but not limited to property/car repairs and maintenance, car mileage
and any and all other costs which would have otherwise been subject to payment
by you irrespective of the your early termination from Comverse, will not be
paid for by Comverse,

 

  •  

If your employment and temporary assignment in the United States are
involuntarily terminated by Comverse for-cause (as the term is defined in your
signed Employment, Non-Disclosure and Non-Competition Agreement), Comverse will
not provide or pay for the repatriation services outlined in this addendum.

 

  •  

The offer of repatriation benefits outlined above is contingent upon your
successful completion of your two (2)-year assignment. All services to
repatriate you and your qualifying family members back to your home country must
be engaged within three (3) months of your termination date of employment in the
United States. Comverse will only pay for repatriation services listed within
this addendum, which expenses are incurred within six (6) months of your
termination date in the United States.

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000